DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 11/22/2022 is acknowledged.  The amendment includes the amending of claims 1, 4-6, 8-10, 12-14, and 16, and the addition of claims 17-20.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Specifically, the specification has no support whatsoever for presenting confidence values of a first phenotype engine and second phenotype engine that are based on a result (which is defined in parent independent claim 9 as an execution of the phenotype query by at least one of the first and second phenotype engines) and then selecting either the first or second phenotype engine to execute the phenotype query based on which one has the higher confidence score.  Rather, the specification has support for each phenotype engine having a profile that is displayed and allows a user to select which phenotype engine(s) to execute a phenotype query based on such a profile.  There is no support for presenting confidence values that are associated with a result (defined in parent independent claim 9 as an execution of the phenotype query by at least one of the first and second phenotype engines) and then selecting either the first or second phenotype engine to execute the phenotype query based on which one has the higher confidence score. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to how one of the first and second phenotype engines are selected to execute the phenotype query based on a confidence score when such a confidence score is initially presented for both phenotype engines and is associated with the result (which is defined in parent independent claim 9 as an execution of the phenotype query by at least one of the first and second phenotype engines).  Specifically, how can a presented confidence value of the first and second phenotype engines be associated with an executed phenotype query result (by at least one of the first and second phenotype engines) and then be used in order to select one of the first and second phenotype engines to then execute the phenotype query based on which engine has a higher confidence score?
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
11.	Claims 1, 7, 9, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton (U.S. PGPUB 2014/004629).
A)  an interface for receiving a phenotype query from a user for a phenotype status of at least one phenotype of a patient (Paragraphs 50, 62, 64, 68-69, 76, and 78); 
B)  at least one database storing medical data stored in association with the patient (Paragraphs 50-53, 76, and 78, Figure 2); and 
C)  a processor executing instructions stored on a memory to provide a phenotype engine array that includes at least a first phenotype engine provided by a first entity and a second phenotype engine provided by a second entity (Paragraphs 50, 62, 64, 68-69, 76, and 78, Figure 2); 
D)  wherein at least one of the first phenotype engine or the second phenotype engines executes the received phenotype query on the medical data stored in association with the patient and provide a result in response to the received phenotype query (Paragraphs 50-53, 64, 68-69, 76, and 78, Figure 2).
	The examiner notes that Walton teaches “an interface for receiving a phenotype query from a user for a phenotype status of at least one phenotype of a patient” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Moreover, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton for patient status.  The examiner further notes that Walton teaches “at least one database storing medical data stored in association with the patient” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated query.  The examiner further notes that Walton teaches “a processor executing instructions stored on a memory to provide a phenotype engine array that includes at least a first phenotype engine provided by a first entity and a second phenotype engine provided by a second entity” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  Moreover, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton via a federated search that is executed by the multiple phenotype search engines.  The examiner further notes that Walton teaches “wherein at least one of the first phenotype engine or the second phenotype engines executes the received phenotype query on the medical data stored in association with the patient and provide a result in response to the received phenotype query” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Moreover, users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  Furthermore, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton via a federated search that is executed by the multiple phenotype search engines and returning results to a querying user.

Regarding claim 7, Walton further teaches a system comprising:
A)  wherein the phenotype engine array includes a plurality of phenotype engines provided by one or more entities (Paragraphs 50-53, 64, 68-69, 76, and 78, Figure 2); 
B)  wherein at least two of the phenotype engines are provided by different entities and execute queries regarding different phenotypes (Paragraphs 50-53, 64, 68-69, 76, and 78, Figure 2).
	The examiner notes that Walton teaches “wherein the phenotype engine array includes a plurality of phenotype engines provided by one or more entities” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Moreover, users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  The examiner further notes that Walton teaches “wherein at least two of the phenotype engines are provided by different entities and execute queries regarding different phenotypes” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Moreover, users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute different types of phenotype queries (such as Diabetes, Obesity, etc).  

Regarding claim 9, Walton teaches a method comprising:
A)  receiving, using an interface, a phenotype query from a user for a phenotype status of at least one phenotype of a patient (Paragraphs 50, 62, 64, 68-69, 76, and 78); 
B)  selecting, using a processor executing instructions stored on a memory, at least one of a first phenotype engine or a second phenotype engine in a phenotype engine array to execute the received phenotype query on medical data stored in association with the patient (Paragraphs 50-53, 64, 68-69, 76, and 78, Figure 2); and 
C)  outputting, using the interface, a result in response to the received phenotype query from at least one of the first phenotype engine or the second phenotype engine (Paragraphs 50-53, 64, 68-69, 76, and 78, Figure 2).
	The examiner notes that Walton teaches “receiving, using an interface, a phenotype query from a user for a phenotype status of at least one phenotype of a patient” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Moreover, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton for patient status.  The examiner further notes that Walton teaches “selecting, using a processor executing instructions stored on a memory, at least one of a first phenotype engine or a second phenotype engine in a phenotype engine array to execute the received phenotype query on medical data stored in association with the patient” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Moreover, users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  Furthermore, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton via a federated search that is executed by the multiple phenotype search engines and returning results to a querying user.  The examiner further notes that Walton teaches “outputting, using the interface, a result in response to the received phenotype query from at least one of the first phenotype engine or the second phenotype engine” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Moreover, users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  Furthermore, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton via a federated search that is executed by the multiple phenotype search engines and returning results to a querying user.

Regarding claim 15, Walton further teaches a method comprising:
A)  wherein the phenotype engine array includes a plurality of phenotype engines provided by one or more entities (Paragraphs 50-53, 64, 68-69, 76, and 78, Figure 2); 
B)  wherein at least two of the phenotype engines are provided by different entities and execute queries regarding different phenotypes (Paragraphs 50-53, 64, 68-69, 76, and 78, Figure 2).
	The examiner notes that Walton teaches “wherein the phenotype engine array includes a plurality of phenotype engines provided by one or more entities” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Moreover, users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  The examiner further notes that Walton teaches “wherein at least two of the phenotype engines are provided by different entities and execute queries regarding different phenotypes” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Moreover, users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute different types of phenotype queries (such as Diabetes, Obesity, etc).

Regarding claim 16, Walton teaches a non-transitory computer-readable medium comprising:
A)  computer-executable instructions for receiving, at a phenotype engine array, a first phenotype engine provided by a first entity (Paragraphs 50, 62, 64, 68-69, 76, and 78, Figure 2);
B)  computer-executable instructions for receiving, at the phenotype engine array, a second phenotype engine provided by a second entity (Paragraphs 50, 62, 64, 68-69, 76, and 78, Figure 2
C)  computer-executable instructions for receiving, using an interface, a phenotype query from a user for a phenotype status of at least one phenotype of a patient (Paragraphs 50, 62, 64, 68-69, 76, and 78);
D)  computer-executable instructions for selecting, using a processor executing instructions stored on a memory, at least one of the first phenotype engine or the second phenotype engine to execute the received phenotype query on medical data stored in association with the patient (Paragraphs 50-53, 64, 68-69, 76, and 78, Figure 2);
E)  computer-executable instructions for outputting, using the interface, a result in response to the received phenotype query from at least one of the first phenotype engine or the second phenotype engine (Paragraphs 50-53, 64, 68-69, 76, and 78, Figure 2).
	The examiner notes that Walton teaches “computer-executable instructions for receiving, at a phenotype engine array, a first phenotype engine provided by a first entity” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  Moreover, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton via a federated search that is executed by the multiple phenotype search engines.  The examiner further notes that Walton teaches “computer-executable instructions for receiving, at the phenotype engine array, a second phenotype engine provided by a second entity” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  Moreover, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton via a federated search that is executed by the multiple phenotype search engines.  The examiner further notes that Walton teaches “computer-executable instructions for receiving, using an interface, a phenotype query from a user for a phenotype status of at least one phenotype of a patient” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Moreover, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton for patient status.  The examiner further notes that Walton teaches “computer-executable instructions for selecting, using a processor executing instructions stored on a memory, at least one of the first phenotype engine or the second phenotype engine to execute the received phenotype query on medical data stored in association with the patient” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Moreover, users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  Furthermore, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton via a federated search that is executed by the multiple phenotype search engines and returning results to a querying user.  The examiner further notes that Walton teaches “computer-executable instructions for outputting, using the interface, a result in response to the received phenotype query from at least one of the first phenotype engine or the second phenotype engine” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The taxonomy hierarchy facilitates selecting a candidate for a clinical trial based, for example on electronic medical records. For example, searching for the phenotypic trait "obese" in a first query is a one-faceted query of a medical records database. Searching for the phenotypic trait "obese" and the phenotypic trait "blood type A" is a two-faceted query search of a medical records database. The system of the invention can accommodate any number of queries” (Paragraph 62), “The taxonomy depth of the systems of the invention allows a third query search of the medical records database, wherein the third query comprises a clinical trial inclusion criterion. A user can perform a first query search for "obesity", a second query search for "Type-2-Diabetes", and a third query search for "18-years-old and older"” (Paragraph 64), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Moreover, users can clearly enter phenotype queries for specific patients via a federated search (i.e. a metasearch) that is executed via multiple search engines.  Such search engines are from different entities (See Figure 2) and can execute phenotype queries.  Furthermore, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of phenotype queries manually in Walton via a federated search that is executed by the multiple phenotype search engines and returning results to a querying user.

Regarding claim 17, Walton further teaches a system comprising:
A)  wherein the medical data stored in association with the patient comprise records related to some aspect of health of the patient, demographic information of the patient of the patient, and medical history of the patient (Paragraphs 50-53, 68-69, 76, and 78).
	The examiner notes that Walton teaches “wherein the medical data stored in association with the patient comprise records related to some aspect of health of the patient, demographic information of the patient of the patient, and medical history of the patient” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Such EMR data includes clinical values (i.e. the claimed some aspect of health of the patient), patient demographic information (i.e. the claimed demographic information), and past indications (i.e. the claimed medical history of the patient). 

	Regarding claim 18, Walton further teaches a system comprising:
A)  wherein the medical data stored in association with the patient is stored as part of an electronic medical record (EMR) of the patient (Paragraphs 50-53, 68-69, 76, and 78).
	The examiner further notes that Walton teaches “wherein the medical data stored in association with the patient is stored as part of an electronic medical record (EMR) of the patient” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Such EMR data includes clinical values (i.e. the claimed some aspect of health of the patient), patient demographic information (i.e. the claimed demographic information), and past indications (i.e. the claimed medical history of the patient). 

	Regarding claim 20, Walton further teaches a method comprising:
A)  wherein the medical data stored in association with the patient comprise records related to some aspect of health of the patient, demographic information of the patient, and medical history of the patient (Paragraphs 50-53, 68-69, 76, and 78).
	The examiner further notes that Walton teaches “wherein the medical data stored in association with the patient comprise records related to some aspect of health of the patient, demographic information of the patient, and medical history of the patient” as “The core (3-04) can query information or data from as many as N transmitting hospitals by executing a federated query (3-09) against one or more transmitting hospitals via the core faceted search engine (3-06). The federated search (3-09) allows a query to be distributed and searched by multiple participating search engines, which return search results back to the original system, in this case, the core (3-04)” (Paragraph 50), “The data interface provides access to information and data stored, house, or recorded at a site such as a hospital, clinic, silo, database, or other facility managing EMRs. The core (3-04) executes faceted searches against the data interfaces” (Paragraph 51), “Each transmitting hospital hosts a data interface (3-10 and 3-13), each under the control of the respective hospital. Each data interface contains a peripheral faceted search engine (3-11 and 3-14) and a peripheral index (3-12 and 3-15). The peripheral index of transmitting hospital 1 (3-12) can incorporate all data and information, including genetic and genomic information, contained in the electronic medical records (EMR; 3-17) at transmitting hospital 1 through an extract-transform-load process (ETL; 3-16). For example, the EMRs can describe subjects who have received care at transmitting hospital 1. Similarly, the peripheral index of transmitting hospital N (3-15) can incorporate all data and information, including genetic and genomic information, contained in the EMRs (3-19) at transmitting hospital N through an extract-transform-load process (ETL; 3-18)” (Paragraph 52), “A federated query (3-09) submitted by the core (3-04) to the transmitting hospitals can instruct the peripheral faceted search engines (3-11 and 3-14) to search for information stored in EMRs (3-17 and 3-19). The information is returned to the core (3-04), where the rules engine (3-05) can apply any rule input by the user to the information drawn from the EMRs (3-17 and 3-19) and the genomic data (3-08). The final search results (3-03) are returned to the user” (Paragraph 53), “The logic used by the system of the invention can include and/or exclude any number of values. For example a user can search for: a) "diabetic" AND "obese", b) "diabetic" OR "obese", c) "diabetic" AND "obese" AND "caucasian"; or d) "diabetic" OR "obese" AND "Caucasian".  One output of the system of the invention can be a list of individuals defined by the parameters of a query search” (Paragraphs 68-69), “A user can search, for example, for clinical values for one or more subjects, for subject characteristics, and for population characteristics” (Paragraph 76), and “Subject characteristics broadly encompass information describing a subject of interest to a user of a device of the invention, the subject being a human, for example, a patient or relative, associate, or representative thereof. A subject characteristic can be any information that describes the general status of a subject, such as a patient. Non-limiting examples of subject characteristics include: clinical values; demographic information; personal information such as, name, date of birth, date of admission, date of discharge, etc.; indications; past indications; prescriptions; medical orders; and genetic and genomic information, such as a genetic signature, a gene, an allele, a genotype, a phenotype, a mutation, a polymorphism, a genetic function, or a pathway” (Paragraph 78).  The examiner further notes that indexed EMR data of patients (i.e. medical data stored in association with a patient) is clearly stored in a database that is accessed via multiple search engines when executing a federated phenotype query.  Such EMR data includes clinical values (i.e. the claimed some aspect of health of the patient), patient demographic information (i.e. the claimed demographic information), and past indications (i.e. the claimed medical history of the patient). 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U.S. PGPUB 2014/004629) as applied to claims 1, 7, 9, 15-18, and 20 above, and further in view of Ketchell et al. (Article entitled “LaneConnex:  An Integrated Biomedical Digital Library Interface”, dated March 2009).
15.	Regarding claim 2, Walton does not explicitly teach a system comprising:
A)  wherein the interface is further configured to receive instructions regarding which phenotype engines are to execute the received phenotype query.
	Ketchell, however, teaches “wherein the interface is further configured to receive instructions regarding which phenotype engines are to execute the received phenotype query” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  
	The examiner further notes that although the primary reference of Walton teaches a federated phenotype search of multiple phenotype search engines, there is no explicit teaching of a user specifying which search engines to execute a query.  Nevertheless, the secondary reference of Ketchell teaches that a user can clearly specify which search engine of a health metasearch engine is to be used to execute a phenotype query (See dropdown menu in Figures 5-8 that allow a user to limit a search to the Pubmed search engine, Bioresearch search engine, etc).  The combination would result in allowing the user of Walton to specify which search engine(s) are to execute a query.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ketchell’s would have allowed Walton’s to provide a method for outputting a fast and efficient interface for executing health queries against multiple sources, as noted by Ketchell (Page 31).

Regarding claim 10, Walton does not explicitly teach a method comprising:
A)  receiving, using the interface, instructions regarding which phenotype engines are to execute the received phenotype query.
	Ketchell, however, teaches “receiving, using the interface, instructions regarding which phenotype engines are to execute the received phenotype query” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  
	The examiner further notes that although the primary reference of Walton teaches a federated phenotype search of multiple phenotype search engines, there is no explicit teaching of a user specifying which search engines to execute a query.  Nevertheless, the secondary reference of Ketchell teaches that a user can clearly specify which search engine of a health metasearch engine is to be used to execute a phenotype query (See dropdown menu in Figures 5-8 that allow a user to limit a search to the Pubmed search engine, Bioresearch search engine, etc).  The combination would result in allowing the user of Walton to specify which search engine(s) are to execute a query.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ketchell’s would have allowed Walton’s to provide a method for outputting a fast and efficient interface for executing health queries against multiple sources, as noted by Ketchell (Page 31).
16.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U.S. PGPUB 2014/004629) as applied to claims 1, 7, 9, 15-18, and 20 above, and further in view of Ketchell et al. (Article entitled “LaneConnex:  An Integrated Biomedical Digital Library Interface”, dated March 2009) as applied to claims 2 and 10 above, and further in view of John et al. (U.S. PGPUB 2013/0007040).
17.	Regarding claim 3, Walton and Ketchell do not explicitly teach a system comprising:
A)  wherein the instructions include a performance metric specified by the user.
	John, however, teaches “wherein the instructions include a performance metric specified by the user” as “FIG. 6 illustrates a user interface 600 presented at the central data requesting system "CS" 402 of FIG. 4 for formulating a remote data query 602, according to an embodiment. As shown, the remote data query 602 is a select command for selecting a table. The remote data query 602 searches for all test programs ("PROG") on the remote systems 408-422 selected in FIG. 5, which have a name (obj_name) starting with "Z" and author as "JOHNPE". The remote data query 602 is formulated by the end user in OPEN SQL. The end user may also set 10 minutes, as a pre-determined timeout, for receiving the query result from the remote systems 408-422 selected in FIG. 5. After formulating the remote data query 602 the end user clicks 604 on "Remote Execution aRFC" option 606 on the user interface 600 for sending the remote data query to the remote systems 408-422” (Paragraph 45).
	The examiner further notes that the secondary reference of John teaches the concept of a user designating a timeout value (i.e. a “performance metric” in the broadest reasonable interpretation) for a query to be executed.  The combination would result in the user being able to select “performance metric” values for their queries in Walton and Ketchell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching John’s would have allowed Walton’s and Ketchell’s to provide a method for reducing loads when processing queries, as noted by John (Paragraph 2).

Regarding claim 11, Walton and Ketchell does not explicitly teach a method comprising:
A)  wherein the instructions include a performance metric specified by the user.
	John, however, teaches “wherein the instructions include a performance metric specified by the user” as “FIG. 6 illustrates a user interface 600 presented at the central data requesting system "CS" 402 of FIG. 4 for formulating a remote data query 602, according to an embodiment. As shown, the remote data query 602 is a select command for selecting a table. The remote data query 602 searches for all test programs ("PROG") on the remote systems 408-422 selected in FIG. 5, which have a name (obj_name) starting with "Z" and author as "JOHNPE". The remote data query 602 is formulated by the end user in OPEN SQL. The end user may also set 10 minutes, as a pre-determined timeout, for receiving the query result from the remote systems 408-422 selected in FIG. 5. After formulating the remote data query 602 the end user clicks 604 on "Remote Execution aRFC" option 606 on the user interface 600 for sending the remote data query to the remote systems 408-422” (Paragraph 45).
	The examiner further notes that the secondary reference of John teaches the concept of a user designating a timeout value (i.e. a “performance metric” in the broadest reasonable interpretation) for a query to be executed.  The combination would result in the a user being able to select “performance metric” values for their queries in Walton and Ketchell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching John’s would have allowed Walton’s and Ketchell’s to provide a method for reducing loads when processing queries, as noted by John (Paragraph 2).
18.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U.S. PGPUB 2014/004629) as applied to claims 1, 7, 9, 15-18, and 20 above, and further in view of Chowdhury et al. (U.S. PGPUB 2006/0155693).
19.	Regarding claim 4, Walton does not explicitly teach a system comprising:
A)  wherein the processor is further configured to: analyze ontological phenotypes related to the received phenotype query, and select at least one phenotype engine in the phenotype engine array to execute the received phenotype query based on the ontological phenotypes related to the received phenotype query.
	Chowdhury, however, teaches “wherein the processor is further configured to: analyze ontological phenotypes related to the received phenotype query, and select at least one phenotype engine in the phenotype engine array to execute the received phenotype query based on the ontological phenotypes related to the received phenotype query” as “Client systems 105 are manipulated by users to provide a query to a search interface 110 through with a search for particular Internet resources is performed. The search interface 110 submits the query to one or more search engines 115a-115n. An ontology 125 and an ontology engine 120 are used to disambiguate and reformulate the query before submission to the search engines 115a-115n based on a category of the query. A source selection module 130 identifies one or more of the search engines 115a-115n to which the query should be submitted based on a category of the query. A network 135 interconnects the client system 105, the search interface 110, the search engines 115a-115n, the ontology 125, the ontology engine 120, and the source selection module 130” (Paragraph 34).
	The examiner further notes that the secondary reference of Chowdhury teaches the concept of analyzing the ontology of a query in order to select specific search engine(s) amongst multiple search engines.  The combination would result in analyzing the ontology of the phenotype queries of Walton in order to select specific search engines from its multiple search engines.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chowdhury’s would have allowed Walton’s to provide a method for preventing the return of irrelevant query results, as noted by Chowdhury (Paragraph 3).

Regarding claim 12, Walton does not explicitly teach a method comprising:
A)  analyzing, using the processor, ontological phenotypes related to the received phenotype query, and selecting, using the processor, at least one phenotype engine to execute the received phenotype query based on the ontological phenotypes related to the received phenotype query.
	Chowdhury, however, teaches “analyzing, using the processor, ontological phenotypes related to the received phenotype query, and selecting, using the processor, at least one phenotype engine to execute the received phenotype query based on the ontological phenotypes related to the received phenotype query” as “Client systems 105 are manipulated by users to provide a query to a search interface 110 through with a search for particular Internet resources is performed. The search interface 110 submits the query to one or more search engines 115a-115n. An ontology 125 and an ontology engine 120 are used to disambiguate and reformulate the query before submission to the search engines 115a-115n based on a category of the query. A source selection module 130 identifies one or more of the search engines 115a-115n to which the query should be submitted based on a category of the query. A network 135 interconnects the client system 105, the search interface 110, the search engines 115a-115n, the ontology 125, the ontology engine 120, and the source selection module 130” (Paragraph 34).
	The examiner further notes that the secondary reference of Chowdhury teaches the concept of analyzing the ontology of a query in order to select specific search engine(s) amongst multiple search engines.  The combination would result in analyzing the ontology of the phenotype queries of Walton in order to select specific search engines from its multiple search engines.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chowdhury’s would have allowed Walton’s to provide a method for preventing the return of irrelevant query results, as noted by Chowdhury (Paragraph 3).
20.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U.S. PGPUB 2014/004629) as applied to claims 1, 7, 9, 15-18, and 20 above, and further in view of Ketchell et al. (Article entitled “LaneConnex:  An Integrated Biomedical Digital Library Interface”, dated March 2009) as applied to claims 2 and 10 above, and further in view of Namiki (U.S. PGPUB 2016/0026666).
21.	Regarding claim 5, Walton does not explicitly teach a system comprising:
A)  wherein the processor is further configured to collect data used by at least the first and second phenotype engines.
	Ketchell, however, teaches “wherein the processor is further configured to collect data used by at least the first and second phenotype engines” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “A commercial analytics tool called
WebTrends is used to collect Web statistics for making data-centric decisions about interface changes. WebTrends uses client-side JavaScript to track specific user click events. Libraries need to track both on-site clicks (e.g., the user clicked on “Clinical Portal” from the home page) and off-site clicks (e.g., the user clicked on “Yamada’s Gastroenterology” after doing a search for “IBS”). To facilitate off-site click capture, WebTrends requires every external link to include a snippet of JavaScript. Requiring content creators to input this code by hand would be error prone and tedious. LaneConnex automatically supplies this code for every class of link (search or static).  This specialized WebTrends method provides Lane with data to inform both interface design and licensing decisions” (Page 35), and “Direct user feedback and usage statistics confirm that search is now the dominant mode of navigation.  The amount of time each user spends on the website has dropped since the release of version 1.0” (Page 37).  
The examiner further notes that the collection of various statistics such as user click events, user searches, etc. for the metasearch engine (which includes first and second phenotype search engines) teaches the claimed collection of data.  The combination would result in the collection of such statistics in the multiple phenotype search engines in Walton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ketchell’s would have allowed Walton’s to provide a method for outputting a fast and efficient interface for executing health queries against multiple sources, as noted by Ketchell (Page 31).
	Walton and Ketchell do not explicitly teach: 
B)  wherein phenotype engines that require data not in the medical data stored in association with the patient do not execute the received phenotype query.
	Namiki, however, teaches “wherein phenotype engines that require data not in the medical data stored in association with the patient do not execute the received phenotype query” as “the processing device 120 may have a function of determining the type of a query and, in a case where the determined type is not a predetermined type, not processing the query by using the incomplete index 1121. Alternatively, the processing device 120 may be configured to determine the type of a query, process the query by using the incomplete index 1121 only in a case where the determined type is a predetermined type, and make the query inexecutable otherwise. The predetermined type mentioned above may be a query which returns the result of any of aggregate functions MAX (the maximum value), MIN (the minimum value) and AVG (the average value). This is because processing of a query which focuses on a statistical tendency such as the maximum value, the minimum value or the average value makes it possible to obtain a result with a certain degree of accuracy by using part of the data 1111 stored in the data part 111 without using all the data 1111” (Paragraph 39) and “the processing device 120 may have a function of calculating the degree of completion of the incomplete index 1121 and, in a case where the calculated degree of completion does not exceed a threshold, not processing the query by using the incompletion index 1121. Alternatively, the processing device 120 may be configured to calculate the degree of completion of the incomplete index 1121, process the query by using the incomplete index 1121 only in a case where the calculated degree of completion exceeds a threshold, and make the query inexecutable otherwise” (Paragraph 41).
	The examiner further notes that the secondary reference of Namiki teaches the concept of not executing a query when required data is not stored in an index 1121.  The combination would result in not executing queries in some of the phenotype engines in the metasearch engines of Walton and Ketchell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Namiki’s would have allowed Walton’s and Ketchell’s to provide a method for preventing the return of incomplete data, as noted by Namiki (Paragraph 7).

Regarding claim 13, Walton does not explicitly teach a method comprising:
A)  collecting, using the processor, data used by at least the first and second phenotype engines.
	Ketchell, however, teaches “collecting, using the processor, data used by at least the first and second phenotype engines” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “A commercial analytics tool called WebTrends is used to collect Web statistics for making data-centric decisions about interface changes. WebTrends uses client-side JavaScript to track specific user click events. Libraries need to track both on-site clicks (e.g., the user clicked on “Clinical Portal” from the home page) and off-site clicks (e.g., the user clicked on “Yamada’s Gastroenterology” after doing a search for “IBS”). To facilitate off-site click capture, WebTrends requires every external link to include a snippet of JavaScript. Requiring content creators to input this code by hand would be error prone and tedious. LaneConnex automatically supplies this code for every class of link (search or static).  This specialized WebTrends method provides Lane with data to inform both interface design and licensing decisions” (Page 35), and “Direct user feedback and usage statistics confirm that search is now the dominant mode of navigation.  The amount of time each user spends on the website has dropped since the release of version 1.0” (Page 37).  
The examiner further notes that the collection of various statistics such as user click events, user searches, etc. for the metasearch engine (which includes first and second phenotype search engines) teaches the claimed collection of data.  The combination would result in the collection of such statistics in the multiple phenotype search engines in Walton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ketchell’s would have allowed Walton’s to provide a method for outputting a fast and efficient interface for executing health queries against multiple sources, as noted by Ketchell (Page 31).
	Walton and Ketchell does not explicitly teach: 
B)  wherein phenotype engines that require data not in the medical data stored in association with the patient do not execute the received phenotype query.
	Namiki, however, teaches “wherein phenotype engines that require data not in the medical data stored in association with the patient do not execute the received phenotype query” as “the processing device 120 may have a function of determining the type of a query and, in a case where the determined type is not a predetermined type, not processing the query by using the incomplete index 1121. Alternatively, the processing device 120 may be configured to determine the type of a query, process the query by using the incomplete index 1121 only in a case where the determined type is a predetermined type, and make the query inexecutable otherwise. The predetermined type mentioned above may be a query which returns the result of any of aggregate functions MAX (the maximum value), MIN (the minimum value) and AVG (the average value). This is because processing of a query which focuses on a statistical tendency such as the maximum value, the minimum value or the average value makes it possible to obtain a result with a certain degree of accuracy by using part of the data 1111 stored in the data part 111 without using all the data 1111” (Paragraph 39) and “the processing device 120 may have a function of calculating the degree of completion of the incomplete index 1121 and, in a case where the calculated degree of completion does not exceed a threshold, not processing the query by using the incompletion index 1121. Alternatively, the processing device 120 may be configured to calculate the degree of completion of the incomplete index 1121, process the query by using the incomplete index 1121 only in a case where the calculated degree of completion exceeds a threshold, and make the query inexecutable otherwise” (Paragraph 41).
	The examiner further notes that the secondary reference of Namiki teaches the concept of not executing a query when required data is not stored in an index 1121.  The combination would result in not executing queries in some of the phenotype engines in the metasearch engines of Walton and Ketchell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Namiki’s would have allowed Walton’s and Ketchell’s to provide a method for preventing the return of incomplete data, as noted by Namiki (Paragraph 7).
22.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (U.S. PGPUB 2014/004629) as applied to claims 1, 7, 9, 15-18, and 20 above, and further in view of Norris et al. (U.S. PGPUB 2015/0073943).
23.	Regarding claim 6, Walton does not explicitly teach a system comprising:
A)  wherein at least the first phenotype engine includes a plurality of sub-engines that are each configured to analyze the medical data stored in association with the patient in a predetermined way to execute the received phenotype query.
	Norris, however, teaches “wherein at least the first phenotype engine includes a plurality of sub-engines that are each configured to analyze the medical data stored in association with the patient in a predetermined way to execute the received phenotype query” as “matching-engine system 160 may be a network-addressable computing system that can host an online healthcare provider search engine. Matching-engine system 160 may generate, store, receive, and send patient data, healthcare provider data, medical insurance data, or other suitable data related to the healthcare provider search engine, subject to laws and regulations regarding patient data” (Paragraph 31) and “one or more servers 320 may each include one or more search engines 322. A search engine 322 may include hardware, software, or both for providing the functionality of search engine 322. As an example and not by way of limitation, a search engine 322 may implement one or more search algorithms to identify network resources in response to search queries received at search engine 322, one or more ranking algorithms to rank identified network resources, or one or more summarization algorithms to summarize identified network resources. In particular embodiments, a ranking algorithm implemented by a search engine 322 may use a machine-learned ranking formula, which the ranking algorithm may obtain automatically from a set of training data constructed from pairs of search queries and selected Uniform Resource Locators (URLs), where appropriate” (Paragraph 51).
	The examiner further notes that the one or more search algorithms, one or more ranking algorithms, and/or one or more summarization algorithms teach the claimed sub-engines as they all analyze patient data in a distinct manner.  The combination would result in the use of such sub-engines in the search engines of the metasearch engine of Walton.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Norris’s would have allowed Walton’s to provide a method for returning more complete healthcare data, as noted by Norris (Paragraph 3).

Regarding claim 14, Walton does not explicitly teach a method comprising:
A)  wherein at least the first phenotype engine includes a plurality of sub-engines that are each configured to analyze the medical data stored in association with the patient in a predetermined way to execute the received phenotype query.
	Norris, however, teaches “wherein at least the first phenotype engine includes a plurality of sub-engines that are each configured to analyze the medical data stored in association with the patient in a predetermined way to execute the received phenotype query” as “matching-engine system 160 may be a network-addressable computing system that can host an online healthcare provider search engine. Matching-engine system 160 may generate, store, receive, and send patient data, healthcare provider data, medical insurance data, or other suitable data related to the healthcare provider search engine, subject to laws and regulations regarding patient data” (Paragraph 31) and “one or more servers 320 may each include one or more search engines 322. A search engine 322 may include hardware, software, or both for providing the functionality of search engine 322. As an example and not by way of limitation, a search engine 322 may implement one or more search algorithms to identify network resources in response to search queries received at search engine 322, one or more ranking algorithms to rank identified network resources, or one or more summarization algorithms to summarize identified network resources. In particular embodiments, a ranking algorithm implemented by a search engine 322 may use a machine-learned ranking formula, which the ranking algorithm may obtain automatically from a set of training data constructed from pairs of search queries and selected Uniform Resource Locators (URLs), where appropriate” (Paragraph 51).
	The examiner further notes that the one or more search algorithms, one or more ranking algorithms, and/or one or more summarization algorithms teach the claimed sub-engines as they all analyze patient data in a distinct manner.  The combination would result in the use of such sub-engines in the search engines of the metasearch engine of Walton.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Norris’s would have allowed Walton’s to provide a method for returning more complete healthcare data, as noted by Norris (Paragraph 3).
24.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walton (U.S. PGPUB 2014/004629) as applied to claims 1, 7, 9, 15-18, and 20 above, and further in view of Gulli et al. (Article entitled “Building an Open Source Meta-Search Engine”, dated 14 May 2005).
25.	Regarding claim 8, Walton does not explicitly teach a system comprising:
A)  wherein the first entity and the second entity are the same.
	Gulli, however, teaches “wherein the first entity and the second entity are the same” as “Helios is a full working open-source meta-search engine available at http://www.cs.uiowa.edu/∼asignori/helios/. Different research groups can use the system to interact with many engines and develop their services on the top of them (provided that they don’t violate any licence of use). Helios is currently used by a number of academic research projects such as a personalized web-snippets clustering engine [7], a rank comparison engine [4], and an experiment for measuring the size of the Web [8]; (2) Helios supports a set of 18 engines on Web, News, Books, and Academic Publications domain (A9, About, AllTheWeb, Altavista, AOL Search, eSpotting, FindWhat, Gigablast, Google, LookSmart, Mozdex, Msn, Overture, Ask/Teoma, Yahoo!, Google News, Google Scholar, and Yahoo News)” (Section I).
	The examiner further notes that although Walton teaches a metasearch engine that searches multiple search engines when receiving a user query, there is no explicit teaching that such multiple search engines include a plurality of search engines operated by the same entity.  The secondary reference of Gulli teaches that a metasearch engine can search multiple search engines including a plurality of search engines operated by the same entity (See Yahoo!, Yahoo News, Overture, and AltaVista which were all operated by Yahoo).  The combination would have resulted in including a plurality of search engines operated by the same entity in the metasearch engine of Walton.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gulli’s would have allowed Walton’s to provide a method for producing an efficient lightweight metasearch engine, as noted by Gulli (Section I).
26.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Walton (U.S. PGPUB 2014/004629) as applied to claims 1, 7, 9, 15-18, and 20 above, and further in view of Costa et al. (U.S. PGPUB 2006/0288001) and in view of White et al. (U.S. PGPUB 2010/0057675).
27.	Regarding claim 19, Walton does not explicitly teach a system comprising:
A)  presenting a confidence associated with the result from each of the first phenotype engine and the second phenotype engine to the user; 
B)  where the one of the first phenotype engine or the second phenotype engine having a higher confidence is selected to execute the received phenotype query on the medical data stored in association with the patient.
	Costa, however, teaches “presenting a confidence associated with the result from each of the first phenotype engine and the second phenotype engine to the user” as “This system, method and model of presentation regards novel themes and important upgrades to the prior art of dynamically interacting with searchable databases. Summarily, this method of retrieving information works as follows: a) the user types his query in the system's search field; b) after selecting the "Search" button, a result list is returned to the user, presenting the most adequate search engines and searchable databases to find the keywords typed, ordered by relevance, and together with a brief descriptive and categorization of each source, and; c) by clicking on a specific search engines' hyperlink, the user is redirected to the page of results each engine has to the searched keywords” (Paragraph 14) and “FIG. 4 illustrates a model of the end-user's page of results, basically bringing output rank of search engines 208 formatted as the results list 400. The results list 400 contains one or more search engines and searchable databases 102, each one as a single result 401. The single results 401 come ordered by relevance according to the performed Offline Rank of search engines 206 or the Combined Rank of search engines 306. Each result 401 brings the search engine's title 402 containing the hyperlink to the search engine's page of results to the query. So once the user chooses one particular result 401 he can click on the search engine's title 402 and the Search Assistant will make use of the interaction rules 104 in order to request the page of results to the query and re-direct the user to it. Each result 401 may also bring additional information in order to assist users in making good choices, such as descriptive of each search engine 405, categorization and classification 404, and additional information” (Paragraph 29) and “where the one of the first phenotype engine or the second phenotype engine having a higher confidence is selected to execute the received phenotype query on the medical data stored in association with the patient” as “This system, method and model of presentation regards novel themes and important upgrades to the prior art of dynamically interacting with searchable databases. Summarily, this method of retrieving information works as follows: a) the user types his query in the system's search field; b) after selecting the "Search" button, a result list is returned to the user, presenting the most adequate search engines and searchable databases to find the keywords typed, ordered by relevance, and together with a brief descriptive and categorization of each source, and; c) by clicking on a specific search engines' hyperlink, the user is redirected to the page of results each engine has to the searched keywords” (Paragraph 14) and “FIG. 4 illustrates a model of the end-user's page of results, basically bringing output rank of search engines 208 formatted as the results list 400. The results list 400 contains one or more search engines and searchable databases 102, each one as a single result 401. The single results 401 come ordered by relevance according to the performed Offline Rank of search engines 206 or the Combined Rank of search engines 306. Each result 401 brings the search engine's title 402 containing the hyperlink to the search engine's page of results to the query. So once the user chooses one particular result 401 he can click on the search engine's title 402 and the Search Assistant will make use of the interaction rules 104 in order to request the page of results to the query and re-direct the user to it. Each result 401 may also bring additional information in order to assist users in making good choices, such as descriptive of each search engine 405, categorization and classification 404, and additional information” (Paragraph 29).
	The examiner further notes that the secondary reference of Costa teaches the concept of ranking search engines in response to a query.  Such search engines are ranked via relevance (i.e. “confidence” in the broadest reasonable interpretation) and can be selected by a user to retrieve results in response to that user’s query.  The combination would result in ranking the search engines in Walton in order to selectively search such engines when executing the phenotype queries.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Costa’s would have allowed Walton’s to provide a method for improving efficiency when executing a federated search, as noted by Costa (Paragraph 11).
	Walton and Costa do not explicitly teach:
A & B)  confidence value.
	White, however, teaches “confidence value” as “FIG. 8 depicts a browser window 202 that illustrates example implementations of indicators for revealing a confidence level 802 supporting a search provider recommendation. As illustrated, search recommendation UI element 102 includes a representation of confidence level 802. This enables the user to have some measure of the strength of the prediction supporting the recommended search provider. In an example implementation, users are allowed to adjust the minimum confidence level threshold that is to be met to make a search provider recommendation. The user may also set search recommendation UI element 102 to automatically switch to a recommended search provider, especially if the confidence level exceeds a particular threshold.  The representation may be a bar 802a revealing the likelihood of the prediction being correct (e.g., with the confidence level score being in a percentage form). The example bar 802a shows a 76% likelihood of the prediction being correct. Alternatively, icons 802b may reveal the likelihood of the prediction being correct in a less-precise but more user friendly format. Example icons 802b include, but are not limited to, arrows, thumbs up/down, emoticons (as shown), and so forth” (Paragraphs 59-60).
	The examiner further notes that although the search engines are ranked in Costa, there is no explicit teaching of presenting an actual value for the search engines.  The secondary reference of White teaches a display of a confidence value for recommended search engine(s).  The combination would result in the display of confidence values for each of the search engines in Costa in order to enhance the user’s knowledge on which search engine(s) to select.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching White’s would have allowed Walton’s and Costa’s to provide a method for outputting relevant sources when executing user queries, as noted by White (Paragraph 2).
Response to Arguments
28.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Walon, Costa, and White).
Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2017/0270212 issued to Lavrenko et al. on 21 September 2017.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to search ehr data).
Article entitled “PhenomicDB:  A Multi-Species Genotype/Phenotype Databse for Comparative Phenomics” by Kahraman et al., dated 2004.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to search ehr data).
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Mahesh Dwivedi
Primary Examiner
Art Unit 2168

November 29, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168